310 S.W.3d 237 (2010)
Louise SWAN, et al., Appellant,
v.
Connie INGERSOLL, Defendant,
Randall Lammers, Respondent.
No. WD 71252.
Missouri Court of Appeals, Western District.
April 13, 2010.
Lyle L. Odo, for Appellant.
Timothy D. Tipton, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and GARY D. WITT, Judge.
Appeal from the Circuit Court of Clay County, Missouri, Kathryn E. Davis, Judge.

ORDER
PER CURIAM:
Louise Swan appeals the judgment of the trial court disbursing settlement proceeds between her attorney, Lyle Odo, and a judgment creditor, Randall Lammers. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).